Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 13 October 2022 is acknowledged.  Claims 1-11 directed to Group I are pending.  Claims 12-15 directed to non-elected Groups II and III are canceled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:  
The disclosure, pp.17-18, references “figure.2a” and “figure 2b”, but there is only a “Fig.2” in the drawings. Either the disclosure should be changed or Fig.2 re-labled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the terms “conductor with a wire winding”, “wires in the conductor”, “winding wires in the conductor” and “conductor” are used in a vague manner. It is unclear in context what each of these recitations refers to, specifically.  Some may be equivalent to others.  For instance, in the specification p.5 “…the paper winding which surrounds the conductor, i.e. the wire winding” suggests and the teaching on p.9 that “conductor” refers “to a winding of wires which are wound together in surface insulation material, such as, for example, paper, and form a bundle of winding wires which is drawn into a slot in a laminated core” suggest “conductor”, “wire winding” and “winding wires” all mean the same thing, but “conductor with a wire winding” and “winding wires in the conductor” suggests the “wire winding” and/or “winding wires” is/are a subset of a generic “conductor”. Presumably, with reference to Fig.2, the “conductor with a wire winding” refers to the entire winding and the “wires in the conductor” to the individual strands 5 of the winding.
In claim 7, “dimensionally matched” is vague and indefinite in scope, as it is not clear to what extent “dimensions” of the fibers must correspond in order to meet the limitation.
In claim 10, “wherein up to 35% by vol of impregnating resin and carrier are present in the conductor” is vague and indefinite.  It is unclear what this statement means, i.e., what the thirty-five percent by ‘vol’ references or is based on or in what sense it is “present in the conductor”.  The specification pp.10-11 refers to “up to 35% by vol or more…are [sic] not occupied by wire in the conductor” and “35% by vol remains in the conductor for filling with impregnating resin”.  But, it is unclear in context what a “vol” “in the conductor” [sic] means.  
In claim 11, “wherein the conductor comprises volume fractions of prepreg carrier to winding wire at maximum 5% by vol of prepreg fiber to 1% by vol of winding wire” is vague and indefinite.  It is unclear what this statement means, i.e., what the “5% by vol of prepreg fiber to 1% by vol of winding wire” references or is based on. The specification p.6 refers to “volume fractions of prepreg carrier to winding wire at maximum 5% by vol of prepreg fiber to 1% by vol of winding wire are present in the conductor” but it is unclear what a “vol of winding wire” [sic] means in context.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsutsui et al. (US 4,652,218).
Regarding claim 1, Tsutsui teaches an electric insulation system of an electric (canned) motor, the system comprising: 
a conductor with a wire winding (coil) in a slot 12 of a laminated core 10 of a stator of the electric motor (c.4:42-59; c.7:42-51; Figs.1&4); 
wherein wires 18 in the conductor 36 are potted by impregnating resin (impregnant, e.g., silicone resin) 22 on and in a carrier (not numbered; small pieces of synthetic fluoro-mica; c.7:53-58; Fig.4),
wherein the carrier is loaded with impregnating resin 22 (i.e.,  silicone resin filled with fluorinated mica) and is arranged between the winding wires 18 in the conductor (c.8:3-9; Fig.4); 
wherein cavities of the conductor (not numbered, between coils 18) are filled with the impregnating resin 22 (Fig.4); 
wherein the impregnating resin 2 provides potting for the cavities in the conductor of the laminated core (Fig.4).

    PNG
    media_image1.png
    740
    517
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2,935,631).
Regarding claim 1, Jones teaches an electric insulation system of an electric motor, the system comprising: 
a conductor with a wire winding (coil) 40 in a slot of a core of a stator of the electric motor (inclusive of electric rotating machine; c.3:37-56; Fig.2); 
wherein wires (conductors) 20-C in the conductor (coil) 40 are potted by impregnating resin on and in a carrier (i.e., conductor stock 20 wrapped with fibrous material strands 24/24-A and thermoplastic filament; then, wrapped conductor is passed through a wetting station 28 wherein a solution of a polymerizable resinous composition in a solvent impregnates the fibrous wrapping; c.2:41-c.3:24; Fig.1),
wherein the carrier (fibrous wrapping) is loaded with impregnating resin (i.e., when wrapped conductor immersed in polymerizable resinous composition at wetting station 28; Fig.1) and is arranged between the winding wires in the conductor (this necessarily follows when conductor wound and shaped into coil 40, Fig.2); 
wherein cavities (not numbered) of the conductor 40 are filled with the impregnating resin (i.e., due to the nature of the polymerizable compositions…the liquid phase layers polymerize into a solid thermosetting material to produce a monolithic structure consisting of the wrapping material and conductors; c.3:70-74); 
wherein the impregnating resin provides potting for the cavities in the conductor 40 of the core (i.e., due to the nature of the polymerizable compositions…the liquid phase layers polymerize into a solid thermosetting material to produce a monolithic structure consisting of the wrapping material and conductors; c.3:70-74).
Jones’ stator core is not “laminated”, per se.
But, the examiner takes Official Notice that laminated stator cores are notorious in the art of electric rotating machines and would have been obvious to incorporate into Jones before the effective filing date of the invention.  
Regarding claim 2, Jones’ carrier (fibrous wrapping) comprises prepreg fibers (i.e., fibrous materials and thermoplastic filament immersed in liquid resin).
Regarding claim 3, Jones’ prepreg fibers are “intermingled” [sic] in that the strands of fibrous materials 24 and 24-A and thermoplastic filament are “mixed” (c.2:52-54).
Regarding claim 4, Jones’ prepreg fibers comprise plastic fibers (i.e., thermoplastic filament; c.2:52-62).
Regarding claim 5, Jones’ prepreg fibers comprise glass fibers (i.e., glass fiber yarn; c.2:49-51).
Regarding claim 7, while Jones’ prepreg fibers are not specifically “dimensionally matched” [sic], this would have been obvious before the effective filing date in that it would simply have involved choosing strands of fibrous material 24 and 24-A and thermoplastic filament of similar size.
Regarding claim 9, Jones’ prepreg fibers comprise a mixture of fibers of different materials, i.e., glass fiber yarn or other suitable dielectric wrapping material and thermoplastic filament (c.2:49-54).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 4,918,801).
Regarding claim 1, Schwarz teaches an electric insulation system of an electric motor, the system comprising: 
a conductor with a wire winding (conductor stack) c in a slot e of a core of a stator of the electric motor (abstract; c.1:7-14; c.3:13-16; Fig.2); 
wherein wires a in the conductor are potted by impregnating resin on and in a carrier (i.e., the conductors a are taped with glass-backed mica-paper tape, pre-treated with epoxy-novolac resin with BF3 mono-ethylamine hardener, cured to the B-stage prior to taping, c.3:36-39; solid mass b comprises mica paper pre-treated with bisphenol A epoxy, c.2:36-43; Fig.1),
wherein the carrier is loaded with impregnating resin (i.e., solid mass b comprising mica paper pre-treated with bisphenol A epoxy; c.2:36-43) and is arranged between the winding wires a in the conductor c (Figs.1-2); 
wherein cavities (not numbered) of the conductor c are filled with the impregnating resin (i.e., the resin content of the tape is sufficient to provide a significantly void-free insulation after the hot pressing operation, and is commonly in the order of 40%; c.2:40-43; Figs.1-2); 
wherein the impregnating resin (i.e., solid mass b comprising mica paper pre-treated with bisphenol A epoxy; c.2:36-43) provides potting for the cavities in the conductor of the core (i.e., the resin content of the tape is sufficient to provide a significantly void-free insulation after the hot pressing operation, and is commonly in the order of 40%; c.2:40-43).
Schwarz’s stator core is not “laminated”, per se.
But, the examiner takes Official Notice that laminated stator cores are notorious in the art of electric rotating machines and would have been obvious to incorporate into Schwartz before the effective filing date of the invention.
Claims 2-6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Koechlin (GB 1,082,191).
Schwarz does not teach that the carrier (glass-backed mica-paper tape) comprises prepreg fibers.
But, Koechlin teaches an insulating tape for the windings of electrical machines (e.g., an electric motor; p.3:37-39) comprising a carrier comprising prepreg fibers (i.e., supporting material of synthetic fiber impregnated with a synthetic resin; p.2:19-21 & p.2:36-57). After impregnation, the tape is wound on conductors forming the winding of the electrical machine and treated with heat (p.3:3-71). Koechlin’s prepreg fiber carrier provides a flexible insulating tape with good electrical and mechanical characteristics such as resistance to moisture and chemical agents, deformations and abrasions (p.2:28-35; p.3:54-64).
Thus, it would have been obvious before the effective filing date to provide Schwarz with a carrier comprising prepreg fibers since Koechlin teaches such a carrier would have been provided a flexible insulating tape with good electrical and mechanical characteristics such as resistance to moisture and chemical agents, deformations and abrasions.
Regarding claim 3, Koechlin’s prepreg fibers comprise intermingled fibrils (i.e., mixed tissue of glass for warp and polyester for woof; p.2:44-45).
Regarding claim 4, Koechlin’s prepreg fibers comprise plastic fibers (i.e., polyester fibres; p.2:43).  
Regarding claim 5, Koechlin’s prepreg fibers comprise glass fibers (p.2:41-47).
Regarding claim 6, Koechlin’s prepreg fibers comprise felts (p.2:47-57).
Regarding claim 9, Koechlin’s prepreg fibers comprise a mixture of fibers of different material (i.e.,mixed tissue of glass and polyester fibres; p.2:44-45). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones or Schwarz/Koechlin in view of Ji et al. (US Pat.Pub.2013/0281575).
Jones and Schwarz/Koechlin substantially teaches the invention but do not teach the prepreg fibers comprise fibers of “different lengths”.
But, Ji teaches an insulating composition for a prepreg 104 including fibers 102 of different lengths (e.g., 1-10 mm; ¶[0038]; Fig.8) to improve mechanical properties such as strength and rigidity of the insulating layer (¶[0110]-¶[0111]).
 Thus, it would have been obvious before the effective filing date to provide Jones or Schwarz/Koechlin with prepreg fibers of different lengths since Ji teaches fibers of different lengths would have been desirable to improve mechanical properties such as strength and rigidity of the insulating layer. 
Claims 10-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui in view of Smith et al. (US 7.553,438).
Regarding claims 10-11, Tsutsui teaches the impregnating resin (i.e., impregnant, e.g., silicone resin) 22 and carrier (not numbered; small pieces of synthetic fluoro-mica; c.7:53-58) fill a volume of the conductor defined by the coil as seen in cross-section in Fig.4, but does not specify the claimed range of “up to 35% by vol of impregnating resin and carrier are present in the conductor” [sic] or “the conductor comprises volume fractions of prepreg carrier to winding wire at maximum 5% by vol of prepreg fiber to 1% by vol of winding wire.”
But, Smith teaches a resin impregnated insulating tape for conductors comprising a high thermal conductivity (HTC) material 30 inserted into a host matrix comprising, e.g., mica (c.9:12-15), and further comprising 5-60% by volume of resin 32 depending on the structural stability (abstract; c.6:53-64), where the insulating medium is compressed approximately 5-30% of its total volume or width (c.3:5-7).  Thus, Smith provides a better and more compact insulator (abstract; c.1:18-20).  
Thus, it would have been obvious before the effective filing date to modify Tsutsui and provide up to 35% by vol of impregnating resin and carrier are present in the conductor, or provide volume fractions of prepreg carrier to winding wire at maximum 5% by vol of prepreg fiber to 1% by vol of winding wire since Smith teaches this would have provided a better and more compact insulator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel, can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2834